       Case 2:20-cv-01202-EJY Document 21 Filed 03/29/21 Page 1 of 2




 1   MICHAEL A. FEDERICO, ESQ.
     Nevada Bar No. 005946
 2
     OLSON CANNON GORMLEY & STOBERSKI
 3   9950 West Cheyenne Avenue
     Las Vegas, Nevada 89129
 4   Telephone: (702) 384-4012
     Facsimile: (702) 383-0701
 5
     mfederico@ocgas.com
 6
     Attorney for Defendant
 7   COSTCO WHOLESALE CORPORATION
 8

 9                          UNITED STATES DISTRICT COURT

10                                DISTRICT OF NEVADA
11                                         ****
12
     NANCY FLETHCER, an individual, ) CASE NO.: 2:20-cv-01202-RFB-EJY
13                                  )
                         Plaintiff, )
14
                                    )
15   vs.                            )
                                    )
16   COSTCO WHOLESALE CORPORATION)
     DOES 1 through 100; and ROE    )
17
     CORPORATION 101 through 200,   )
18   inclusive,                     )
                                    )
19                       Defendant. )
                                    )
20

21                  STIPULATION AND ORDER TO EXCLUDE WITNESS
                           PERCY ADAMS AND TESTIMONY
22
           IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff NANCY
23

24   FLETCHER, by and through her attorney of record, AMBER N. KING, ESQ. of the law firm of

25   BERNSTEIN & POISSON, and Defendant COSTCO WHOLESALE CORPORATION, by and
26
     through its attorney of record, MICHAEL A. FEDERICO, ESQ. of the law firm of OLSON
27

28
                                             1
  Case 2:20-cv-01202-EJY Document 21 Filed 03/29/21 Page 2 of 2




CANNON GORMLEY & STOBERSKI, to exclude witness Percy Adams and his testimony due

to a mental defect.

DATED this 25' day of March, 2021.              DATED this 25th day of March, 2021.

OLSON CANNON GORMLEY & STOBERSKI BERNSTEIN & POISSON

/s/ Michael A. Federico, Esq.                   /s/ Amber N. King, Esq.

MICHAEL A. FEDERICO, ESQ.                       AMBER N. KING, ESQ.
Nevada Bar No. 005946                           Nevada Bar No.: 14070
9950 West Cheyenne Avenue                       700 S. Jones Blvd.
Las Vegas, Nevada 89129                         Las Vegas, Nevada 89107
Attorneys for Defendant                         Attorney for Plaintiff
COSTCO WHOLESALE CORPORATION                    NANCY FLETCHER


       IT IS SO ORDERED this 29th day of      March         , 2021.



                                THE HONORABLE RICHARD F. BOUL WARE, II
                                HONORABLE ELAYNA J. YOUCHAH
Submitted by:                   UNITED STATES MAGISTRATE JUDGE

OLSON CANNON GORMLEY & STOBERSKI

/s/ Michael A. Federico, Esq.

MICHAEL A. FEDERICO, ESQ.
Nevada Bar No.: 005946
9950 West Cheyenne Avenue
Las Vegas, Nevada 89129
Attorney for Defendant
COSTCO WHOLESALE CORPORATION




                                          2
